                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                      AT KNOXVILLE

   UNITED STATES OF AMERICA                           )
                                                      )
   v.                                                 )           No. 3:14-CR-085
                                                      )
   MARY M. COKER                                      )

                                  MEMORANDUM OPINION

             This matter is before the Court on the defendant’s motion to reduce sentence

   pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) for immediate compassionate release. [Doc. 856].

   The United States has responded in opposition to the motion, and the defendant has

   submitted a reply. [Docs. 861, 866]. The matter is now ripe for the Court’s review. For

   the reasons stated below, the defendant’s motion for immediate compassionate release will

   be granted.

                                     I.     BACKGROUND

             In March 2015, the Honorable Thomas W. Phillips sentenced the defendant to a 96-

   month term of imprisonment, to be followed by five years’ supervised release, for

   conspiring to manufacture methamphetamine. [Doc. 454]. According to the Bureau of

   Prisons (“BOP”), the defendant is presently incarcerated at FMC Carswell with a scheduled

   release      date   of   May    15,    2021.       See   Federal   Bureau    of   Prisons,

   https://www.bop.gov/inmateloc/ (last visited Apr. 14, 2020).

             Through counsel, the defendant now moves for immediate compassionate release

   pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), as amended by the First Step Act of 2018. Recent

   BOP medical records appended to the motion show that the defendant, age 52, suffers from
                                                  1

Case 3:14-cr-00085-RLJ-DCP Document 868 Filed 04/15/20 Page 1 of 15 PageID #: 5046
      COPD and is oxygen dependent. [Doc. 854, ex. 4]. In January of this year, the defendant

      caught the flu, resulting in more than three weeks’ placement in both a hospital and long-

      term care facility due to COPD exacerbation. [Id.] According to medical records, the

      defendant was in the long-term care facility from February 5 through 20, 2020, because

      BOP was “unable to provide the high amount of oxygen needed.” [Id.] The defendant was

      in acute respiratory failure. [Id.]

             According to an undated assessment by a medical officer at FMC Carswell, the

      defendant’s COPD has gradually worsened during her incarceration. [Id., ex. 5]. She is

      wheelchair dependent and requires round-the-clock supplemental oxygen. [Id.] The BOP

      medical officer wrote that the defendant’s “lung function is not reversible and will only

      continue to decline. Even with maximal medical management. [Id.] (punctuation in

      original). According to the BOP, the defendant has a “[p]oor prognosis. Given patient’s

      age and severe COPD, she will have continued decline in her lung function which may

      ultimately lead to her death.” [Id.]

              The defendant contends that her medical conditions constitute “extraordinary and

      compelling reasons” under § 3582(c)(1)(A) that warrant a sentence reduction, particularly

      in light of the current COVID-19 pandemic. [Doc. 856]. She requests that her sentence be

      reduced to time served and that her conditions of supervised release be modified to

      accommodate her release plan, which involves living with a friend in Lake Panasoffkee,

      Florida. [Id., ex. 3]. 1 Specifically, Defendant requests that her conditions of supervised


  1
     In August 2019, the United States Probation Office in the Middle District of Florida approved the
  defendant’s proposed residence. [Id.]. On April 14, 2020, the Court conferred with the probation office of
  this district, which in turn confirmed that the defendant’s proposed residence is still approved.
                                                     2

Case 3:14-cr-00085-RLJ-DCP Document 868 Filed 04/15/20 Page 2 of 15 PageID #: 5047
   release be modified to allow her to live in the Middle District of Florida, to report to the

   probation officer by telephone, and to be excused from the condition of her judgment

   requiring that she maintain employment while on supervision. [Doc. 856].

          Also appended to the defendant’s motion is her April 2, 2019 Application for

   Compassionate Release under § 3582(C)(1)(A)(i), which was denied by the BOP in

   October 2019.      [Id., exs. A, B].     In that application, the defendant “request[ed]

   compassionate release due to my rapidly failing health”—namely, COPD and emphysema,

   oxygen usage, wheelchair dependence, and other mobility limitations.

          The United States opposes compassionate release on exhaustion of remedies

   grounds, arguing both that the instant motion raises claims different than those presented

   to the BOP in 2019, and that the defendant has presented a renewed pro se request to the

   BOP within the last 30 days. [Doc. 861]. In support of the latter argument, the United

   States has submitted the defendant’s handwritten April 1, 2020 pro se Inmate Request to

   Staff form, in which the defendant asks in full, “I would like to be considered for home

   confinement and early release under COVID-19.” [Id., ex. 1].

         In reply, the defense contends that the instant motion is based on the same health

  conditions presented in the 2019 pro se § 3582 request. [Doc. 866]. As to the April 1, 2020

  pro se Inmate Request to Staff, it is the defense’s position that,

         In the case of Ms. Coker’s “inmate request,” a decision by the BOP to move an
         inmate to home confinement is a completely separate mechanism than the relief
         available under 18 U.S.C. § 3582(c)(1)(A)(i). The mere fact that Ms. Coker
         included the words “early release” in a hand-written inquiry cannot justify a
         denial of her compassionate release request which was formally submitted over
         five months after she exhausted her administrative remedies and was denied
         release.

                                                 3

Case 3:14-cr-00085-RLJ-DCP Document 868 Filed 04/15/20 Page 3 of 15 PageID #: 5048
           . . . The government’s suggestion that this hand-written plea for help should be
           manipulated by this Court to erect complex jurisdictional barriers to Ms.
           Coker’s valid request for relief is illogical and unjust.

  [Id.].

                                        II.    DISCUSSION

           As noted by the defense, two distinct statutory “mechanisms” are currently receiving

  heightened attention from the courts and the BOP as they grapple with release requests during

  the current pandemic.

           First, section 12003 of the Coronavirus Aid, Relief, and Economic Security Act

  (“CARES Act”), Pub. L. No. 116-136, 134 Stat. 281 (2020), presently and temporarily

  provides for expanded prisoner home confinement. The CARES Act places decision making

  authority solely within the discretion of the Attorney General and the Director of the Bureau

  of Prisons. See id.; accord 18 U.S.C. § 3624(c)(2). Courts therefore do not have power to

  grant relief under Section 12003 of the CARES Act.

           Alternatively, 18 U.S.C. § 3582(c)(1)(A)(i) allows district courts to consider prisoner

  motions for sentence reduction upon a finding of “extraordinary and compelling reasons.”

  18 U.S.C. § 3582(c), as amended by the First Step Act of 2018, provides in relevant part:

           [T]he court, upon motion of the Director of the Bureau of Prisons, or upon
           motion of the defendant after the defendant has fully exhausted all
           administrative rights to appeal a failure of the Bureau of Prisons to bring a
           motion on the defendant’s behalf or the lapse of 30 days from the receipt of
           such a request by the warden of the defendant’s facility, whichever is earlier,
           may reduce the term of imprisonment (and may impose a term of probation or
           supervised release with or without conditions that does not exceed the unserved
           portion of the original term of imprisonment), after considering the factors set
           forth in section 3553(a) to the extent that they are applicable, if it finds that—



                                                  4

Case 3:14-cr-00085-RLJ-DCP Document 868 Filed 04/15/20 Page 4 of 15 PageID #: 5049
            (i) extraordinary and compelling reasons warrant such a reduction ... and
            that such a reduction is consistent with applicable policy statements issued
            by the Sentencing Commission....

   18 U.S.C. § 3582(c)(1)(A) (emphasis added). Prior to the First Step Act, a motion for

   compassionate release could only be brought by the BOP Director, not the defendant. See

   18 U.S.C. § 3582(c)(1)(A) (2017). The First Step Act amended § 3582(c)(1)(A) to allow

   a defendant to file a motion for compassionate release with the court, after filing a request

   for the BOP to file such a motion on his behalf, and being denied. United States v. Beck,

   No. 1:13-CR-186-6, 2019 WL 2716505, at *5 (M.D.N.C. June 28, 2019). Beyond this

   change, the statute still applies the same statutory requirements to a defendant’s motion for

   compassionate release as previously applied to motions by the BOP Director. Id.

          The Sentencing Commission has promulgated a policy statement regarding

   compassionate release under § 3582(c), which is contained in U.S.S.G. § 1B1.13 and the

   accompanying Application Notes. United States v. McGraw, No. 2:02-cr-18, 2019 WL

   2059488, at *3 (S.D. Ind. May 9, 2019). While that particular policy statement has not yet

   been updated to reflect that defendants (and not just the BOP) may move for compassionate

   release, courts have universally turned to U.S.S.G. § 1B1.13 to provide guidance on the

   “extraordinary and compelling reasons” that may warrant a sentence reduction. Id. at *2

   (citations omitted). Moreover, the Court has no reason to believe that the identity of the

   movant (either the defendant or the BOP) should have any impact on the factors the Court

   should consider. See id. (concluding likewise).

          As provided in § 1B1.13, consistent with the statutory directive in § 3582(c)(1)(A),

   the compassionate release analysis requires several findings. First, the Court must address

                                                5

Case 3:14-cr-00085-RLJ-DCP Document 868 Filed 04/15/20 Page 5 of 15 PageID #: 5050
   whether “[e]xtraordinary and compelling reasons warrant the reduction” and whether the

   reduction is otherwise “consistent with this policy statement.” U.S.S.G. § 1B1.13(1)(A),

   (3). Second, the Court must determine whether a movant is “a danger to the safety of any

   other person or to the community, as provided in 18 U.S.C. § 3142(g).” U.S.S.G. §

   1B1.13(2). Finally, the Court must consider the § 3553(a) factors, “to the extent they are

   applicable.” U.S.S.G. § 1B1.13.

      A. Exhaustion

          In this case, the government argues extensively that the defendant has not properly

   exhausted her remedy of requesting relief from the BOP, and therefore this Court lacks

   authority to grant relief under § 3582(c)(1)(A). First, the government argues that the instant

   motion is based on COVID-19 which is a different “fact and circumstance” than what was

   presented in the defendant’s April 2019 pro se Application for Compassionate Release

   (worsening emphysema and COPD), and thus the “new” request must be presented to the

   BOP first. The Court disagrees. While it is true that the present motion discusses COVID-

   19 at length, it does so to illustrate the increasing danger presented by the defendant’s

   previously cited health conditions.     The defendant’s prior application was based on

   emphysema, COPD, and her nearly 24 hour per day reliance on oxygen and a wheelchair.

   The instant motion is based on those very same conditions. As such, the Court finds that

   the present motion is not a new request which must be first presented to the BOP.

          The Court also reject the United States’ argument that the defendant’s recent pro se

   submission of an Inmate Request to Staff constitutes a new § 3582(c)(1)(A)(i) request.

   Viewed in context, that form is plainly a CARES Act request to be released to home

                                                6

Case 3:14-cr-00085-RLJ-DCP Document 868 Filed 04/15/20 Page 6 of 15 PageID #: 5051
   confinement. It was submitted on April 1, 2020, a mere five days after the CARES Act

   authorized BOP to consider expanded home confinement eligibility. The defendant is not

   an attorney. Instead, she has a seventh-grade education and reports occasional trouble

   writing. [Doc. 336, ¶ 128]. On those facts, while the defendant indeed requested “home

   confinement and early release under COVID-19” (emphasis added), the Court will not

   hold her to the same standards of semantic precision that it would hold an attorney.

   Moreover, the Court notes that the defendant’s prior pro se § 3582(c)(1)(A) request was

   submitted on an Application for Compassionate Release form. If it was her intention two

   weeks ago to submit another § 3582(c)(1)(A) request, she has demonstrated that she knows

   what form to use.

          The Court is therefore not persuaded that it lacks authority to address this matter.

   The plain language of § 3582(c)(1)(A), as amended by the First Step Act, gives the Court

   authority to act “upon motion of the defendant after the defendant has fully exhausted all

   administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on the

   defendant’s behalf or the lapse of 30 days from the receipt of such a request by the warden

   of the defendant’s facility, whichever is earlier[.]” 18 U.S.C. § 3582(c)(1)(A) (emphasis

   added). Other district courts have recognized that the language of § 3582(c)(1)(A), as

   amended by the First Step Act, requires the defendant to file an administrative request with

   the BOP “and then either exhaust administrative appeals or wait thirty days after submitting

   his request to the BOP.” See, e.g., United States v. Heromin, No. 8:11-cr-550-T-33SPF,

   2019 WL 2411311, at *1 (M.D. Fla. June 7, 2019) (emphasis added).



                                               7

Case 3:14-cr-00085-RLJ-DCP Document 868 Filed 04/15/20 Page 7 of 15 PageID #: 5052
         Here, Defendant filed an administrative request with the BOP in 2019, asking for

   compassionate release on the same fundamental grounds as the instant motion. In October

   2019, the BOP declined to file such a motion on the defendant’s behalf. She does not have

   a new request that has been pending before the BOP for 30 days or less. Accordingly, the

   Court concludes that it has authority under § 3582(c)(1)(A) to address the instant motion.

      B. Merits

                1. Extraordinary and Compelling Reasons

         The Application Notes to guideline 1B1.13 provide, in part:

         1. Extraordinary and Compelling Reasons.— ... [E]xtraordinary and
            compelling reasons exist under any of the circumstances set forth below:

         (A) Medical Condition of the Defendant.—

         (i)       The defendant is suffering from a terminal illness (i.e., a serious and
                   advanced illness with an end of life trajectory). A specific prognosis
                   of life expectancy (i.e., a probability of death within a specific time
                   period) is not required. Examples include metastatic solid-tumor
                   cancer, amyotrophic lateral sclerosis (ALS), end-stage organ disease,
                   and advanced dementia.

         (ii)      The defendant is—

                  (I)     suffering from a serious physical or medical condition,

                  (II)    suffering from a serious functional or cognitive impairment, or

                  (III)   experiencing deteriorating physical or mental health because of
                          the aging process,

         that substantially diminishes the ability of the defendant to provide self-care
         within the environment of a correctional facility and from which he or she is
         not expected to recover.

   U.S.S.G. § 1B1.13 cmt. n.1.


                                                  8

Case 3:14-cr-00085-RLJ-DCP Document 868 Filed 04/15/20 Page 8 of 15 PageID #: 5053
          The Court finds the defendant’s combination of medical conditions, particularly her

   COPD and extensive need for oxygen therapy, to be extraordinary and compelling reasons

   justifying a sentence reduction. The BOP acknowledges that the defendant has worsening,

   severe, and irreversible COPD which will cause “continued decline in her lung function

   which may ultimately lead to her death.” She is now essentially wheelchair bound and

   requires round-the-clock supplemental oxygen. Her recent bout with the flu led to acute

   respiratory failure and long-term care facility placement because the BOP was “unable to

   provide the high amount of oxygen needed.” With or without consideration of the dangers

   of the current pandemic, the defendant has demonstrated “a serious physical or medical

   condition . . . that substantially diminishes the ability of the defendant to provide self-care

   within the environment of a correctional facility and from which he or she is not expected

   to recover,” id. cmt. n.1(A)(ii)(I), thus constituting an extraordinary and compelling reason

   for sentence reduction pursuant to § 3582(c)(1)(A).

             2. Danger to Any Other Person or to the Community

          Guideline 1B1.13 provides that compassionate release is only appropriate where

   “the defendant is not a danger to the safety of any other person or to the community, as

   provided in 18 U.S.C. § 3142(g)[.]” U.S.S.G. § 1B1.13(2). Section 3142(g) outlines the

   factors the Court must consider in determining whether a defendant should be detained

   pending trial. Specifically, § 3142(g) provides:

          (g) Factors to be considered.—The judicial officer shall, in determining
          whether there are conditions of release that will reasonably assure the
          appearance of the person as required and the safety of any other person and
          the community, take into account the available information concerning—


                                                 9

Case 3:14-cr-00085-RLJ-DCP Document 868 Filed 04/15/20 Page 9 of 15 PageID #: 5054
       (1) the nature and circumstances of the offense charged, including whether
           the offense is a crime of violence, a violation of section 1591, a Federal
           crime of terrorism, or involves a minor victim or a controlled substance,
           firearm, explosive, or destructive device;

       (2) the weight of the evidence against the person;

       (3) the history and characteristics of the person, including—

             (A) the person’s character, physical and mental condition, family ties,
                 employment, financial resources, length of residence in the
                 community, community ties, past conduct, history relating to drug
                 or alcohol abuse, criminal history, and record concerning
                 appearance at court proceedings; and

             (B) whether, at the time of the current offense or arrest, the person was
                 on probation, on parole, or on other release pending trial,
                 sentencing, appeal, or completion of sentence for an offense under
                 Federal, State, or local law; and

       (4) the nature and seriousness of the danger to any person or the community
       that would be posed by the person’s release.

 18 U.S.C. § 3142(g).

       The Court has considered the defendant’s plea agreement [doc. 126], her

 Presentence Investigation Report (“PSR”) [doc. 336], and her Bureau of Prisons SENTRY

 Report. The defendant’s role in this conspiracy case was that of a “smurf,” providing a

 significant quantity for pseudoephedrine to co-conspirators for use in the manufacture of

 methamphetamine. That conduct was serious. There is, however, no evidence that the

 defendant used or encouraged violence in this case, or that she possessed a weapon. [Doc.

 336, ¶¶ 31-38].

       The defendant’s criminal history and record of arrests is lengthy, spanning from

 paragraph 57 to paragraph 113 of the PSR. The majority of those convictions and arrests

 pertain to theft, driving, and drug offenses, consistent with the defendant’s history of
                                             10

Case 3:14-cr-00085-RLJ-DCP Document 868 Filed 04/15/20 Page 10 of 15 PageID #:
                                    5055
 substance abuse beginning at age 12. Additionally, there was an assault conviction in 2002

 for scratching the face of an arresting officer. [Id., ¶ 64]. A 2003 weapon possession

 charge was not prosecuted. [Id., ¶ 65]. There was a 2005 weapon possession conviction

 about which the probation office was unable to obtain further information. [Id., ¶ 68]. A

 1996 domestic violence charge was dismissed. [Id., ¶ 93].

        According to her SENTRY Report, the BOP classifies the defendant as a minimum

 security inmate with a minimum risk of recidivism. She has incurred only one disciplinary

 sanction while incarcerated, resulting from her admittedly possessing “the pills” on

 February 20, 2020. The sanction for this offense was 15 days’ loss of phone privileges,

 suggesting that the infraction was not serious.

        The defendant appears to have limited family ties. [Doc. 336, ¶¶ 114-16]. She has,

 however, arranged for a post-release residence which the probation office deems suitable.

 The defendant has limited financial resources but has previously been approved for Social

 Security disability payments. [Id., ¶¶ 129-31].

        The above facts, paired with the defendant’s serious physical impairments and

 limited mobility, persuade the Court that the defendant would not pose a danger to the safety

 of any other person or the community if released.

           3. Section 3553(a) Factors

      Section 3553(a) provides:

        (a) Factors to be considered in imposing a sentence.—The court shall impose
            a sentence sufficient, but not greater than necessary, to comply with the
            purposes set forth in paragraph (2) of this subsection. The court, in
            determining the particular sentence to be imposed, shall consider—


                                              11

Case 3:14-cr-00085-RLJ-DCP Document 868 Filed 04/15/20 Page 11 of 15 PageID #:
                                    5056
        (1) the nature and circumstances of the offense and the history and
            characteristics of the defendant;

        (2) the need for the sentence imposed—

            (A) to reflect the seriousness of the offense, to promote respect for the
                law, and to provide just punishment for the offense;

            (B) to afford adequate deterrence to criminal conduct;

            (C) to protect the public from further crimes of the defendant; and

            (D) to provide the defendant with needed educational or vocational
                training, medical care, or other correctional treatment in the most
                effective manner;

        (3) the kinds of sentences available;

        (4) the kinds of sentence and the sentencing range established for—

            (A) the applicable category of offense committed by the applicable
                category of defendant as set forth in the guidelines [issued by the
                Sentencing Commission];

            ....

        (5) any pertinent policy statement guidelines [issued by the Sentencing
            Commission];

            ....

        (6) the need to avoid unwarranted sentence disparities among defendants
            with similar records who have been found guilty of similar conduct; and

        (7) the need to provide restitution to any victims of the offense.

 18 U.S.C. § 3553(a).

        The defendant contends that, under the § 3553(a) factors, her time served constitutes

 a sentence sufficient, but not greater than necessary, to accomplish the goals of sentencing.

 The Court agrees.

                                                12

Case 3:14-cr-00085-RLJ-DCP Document 868 Filed 04/15/20 Page 12 of 15 PageID #:
                                    5057
        Many of the pertinent § 3553(a) factors have already been discussed in the preceding

 section of this memorandum.      As for the considerations of adequate deterrence and the

 avoidance of unwarranted sentence disparity, the Court notes that the defendant has been

 in federal custody since July 21, 2014. [Doc. 336, p 1]. She has served the bulk of her 96-

 month sentence, with only 13 months left. A five-year term of supervised release remains

 in place.

        The Court finds that reducing the defendant’s sentence to of time served is

 consistent with the § 3553(a) factors.      Although it does not wish to minimize the

 seriousness of the defendant’s offense and her criminal history, the Court concludes that

 the defendant’s service of almost six years in prison is sufficient under the § 3553(a)

 factors. The remaining 13 months of the defendant’s sentence is negligible for purposes

 of achieving the goals of sentencing but is far from negligible as it pertains to her serious

 physical condition.

        Thus, the Court concludes that, in light of the defendant’s serious medical

 conditions, her continued incarceration would not serve the goals of sentencing as set forth

 in the § 3553(a) factors.     Because the Court finds that the defendant has shown

 extraordinary and compelling reasons for a reduction, and that she does not pose a danger

 to the safety of any other person or the community, and that a reduction in sentence would

 be consistent with the § 3553(a) factors, the defendant’s motion for a sentence reduction

 pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) will be granted.




                                              13

Case 3:14-cr-00085-RLJ-DCP Document 868 Filed 04/15/20 Page 13 of 15 PageID #:
                                    5058
    C. Conditions of Supervised Release

        The defendant requests that her conditions of supervised release be modified to

 accommodate the reasons for the sentence reduction. Specifically, she asks that she be

 allowed to reside in the Middle District of Florida, that she be allowed to report to the

 probation officer by telephone, and that the employment requirement be excused. The

 government did not respond to these requests.

        The Court may, in its discretion, modify a condition of supervised release at any

 time prior to the expiration of the supervised release term, pursuant to the provisions

 governing the initial setting of supervised release conditions. 18 U.S.C. § 3583(e)(2);

 United States v. Johnson, 529 U.S. 53, 60 (2000). Specifically, the Court must consider

 the factors set forth in 18 U.S.C. § 3553(a)(1), (a)(2)(B), (a)(2)(C), (a)(2)(D), (a)(4), (a)(5),

 (a)(6), and (a)(7) in modifying conditions of supervision. 18 U.S.C. § 3583(e). “The

 applicable statutory provisions generally require that the conditions be reasonably related

 to the goals of rehabilitation of the defendant and the protection of the public, and involve

 no greater deprivation of liberty than is reasonably necessary.” Green v. United States, No.

 3:08-0784, 2010 WL 2010937, at *2 (M.D. Tenn. May 19, 2010) (citing United States v.

 Lowenstein, 108 F.3d 80, 85 (6th Cir. 1997); Fed. R. Crim. P. 32.1(c)).

        Although the Court generally must hold a hearing before modifying conditions of

 supervised release, the hearing is not required if: (1) the relief sought is favorable to the

 person and does not extend the term of supervised release; and (2) an attorney for the

 government has received notice of the relief sought, has had a reasonable opportunity to

 object, and has not done so. Fed. R. Crim. P. 32.1(c)(2)(B)-(C). The Court concludes that

                                                14

Case 3:14-cr-00085-RLJ-DCP Document 868 Filed 04/15/20 Page 14 of 15 PageID #:
                                    5059
 no hearing is necessary in this case, as the relief sought is favorable to the defendant, does

 not extend the term of supervision, and the government received a chance to respond to the

 requests but failed to do so.

        The Court finds that, considering the applicable factors under § 3553(a), the

 defendant’s requested modifications to her conditions of supervised release are largely

 reasonable. Her plan to reside in the Middle District of Florida has already been approved

 by the probation office. The defendant’s request to waive the employment condition is

 reasonable in light of her physical condition. As to the defendant’s request that she be

 allowed to report to her probation officer by telephone, the Court finds this request

 appropriate—at least initially—in light of the defendant’s medical conditions and the

 COVID-19 precautions currently in place. Accordingly, the Court will substantially grant

 the defendant’s request to modify the conditions of supervised release.

                                   III.   CONCLUSION

        Accordingly, for the reasons stated herein, Defendant’s motion to reduce sentence,

 pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), for immediate compassionate release [doc. 856]

 will be GRANTED. An order consistent with this opinion will be entered.

                                                         ENTER:



                                                                  s/ Leon Jordan
                                                            United States District Judge




                                              15

Case 3:14-cr-00085-RLJ-DCP Document 868 Filed 04/15/20 Page 15 of 15 PageID #:
                                    5060
